 Case 21-31027-KLP                      Doc 13 Filed 07/03/21 Entered 07/04/21 00:22:18                         Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Sonya Elizabeth Brooks                                       Social Security number or ITIN   xxx−xx−1671
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 21−31027−KLP



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Sonya Elizabeth Brooks


           June 30, 2021                                                  For the court:             William C. Redden
                                                                                                     Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                                page 1
 Case 21-31027-KLP           Doc 13 Filed 07/03/21 Entered 07/04/21 00:22:18               Desc Imaged
                                  Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
      Case 21-31027-KLP                     Doc 13 Filed 07/03/21 Entered 07/04/21 00:22:18                                              Desc Imaged
                                                 Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 21-31027-KLP
Sonya Elizabeth Brooks                                                                                                 Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                   User: admin                                                                Page 1 of 2
Date Rcvd: Jul 01, 2021                                                Form ID: 318                                                             Total Noticed: 30
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 03, 2021:
Recip ID                   Recipient Name and Address
db                     +   Sonya Elizabeth Brooks, 2140 Kaiser Drive, Fredericksburg, VA 22407-1335
15616444               +   Central Credit Services, LLC, Attn: Bankruptcy, 9550 Regency Square Blvd, Ste 500 A, Jacksonville, FL 32225-8169
15616445               +   Commonwealth Financial Systems, Attn: Bankruptcy, 245 Main Street, Dickson City, PA 18519-1641
15616447               +   Debt Collection Partners, Attn: Bankruptcy, Wes Mon Bldg 2, 11 Commerce Dr, Ste 208, Westover, WV 26501-3858
15616448               +   Glen Williams, P.O. Box 8063, Fredericksburg, VA 22404-8063
15616450               +   LVNV Funding LLC, 780 Lynnhaven Pkwy, Suite 220, Virginia Beach, VA 23452-7332
15616451               +   Mary Washington Healthcare, 2300 Fall Hill Ave., Suite 101, Fredericksburg, VA 22401-3342
15616459               +   Salem Run Associates, 1201 Central Park Blvd, Fredericksburg, VA 22401-4912
15616461               +   Scott & Associates, P.O. Box 62999, Virginia Beach, VA 23466-2999
15616460               +   Scott & Associates, P.O. Box 1641, Chesapeake, VA 23327-1641
15616463               +   Spotsylvania County Treasurer, 9104 Courthouse Rd, Spotsylvania, VA 22553-1902
15616464               +   Spotsylvania Regional Medical, One Park Plaza, Nashville, TN 37203-6527
15616465               +   Stafford Hospital Center, 101 Hospital Center Blvd, Stafford, VA 22554-6200
15617257               +   U.S. Attorney's Office, 919 E. Main St., Ste. 1900, Richmond, VA 23219-4625
15616467               +   United Consumers Inc, Attn: Bankruptcy Dept, Po Box 4466, Woodbridge, VA 22194-4466

TOTAL: 15

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
tr                         Email/Text: bruce.robinson@txitrustee.com
                                                                                        Jul 02 2021 00:22:00      Bruce E. Robinson, 341 Dial 866-769-9218 Code:
                                                                                                                  7515089, P.O. Box 538, South Hill, VA
                                                                                                                  23970-0538
15616442               + Email/Text: bnc@advanceamerica.net
                                                                                        Jul 02 2021 00:23:00      Advance America Cash Advance, ATTN:
                                                                                                                  Bankruptcy, 135 North Church Street,
                                                                                                                  Spartanburg, SC 29306-5138
15616443               + Email/Text: bankruptcy@cffinance.com
                                                                                        Jul 02 2021 00:22:00      C&f Finance Company, Attn: Bankruptcy
                                                                                                                  Department, Po Box 2129, Richmond, VA
                                                                                                                  23218-2129
15616446               + Email/Text: collect@ccsroanoke.com
                                                                                        Jul 02 2021 00:24:00      Creditors Collection Service, Attn: Bankruptcy, Po
                                                                                                                  Box 21504, Roanoke, VA 24018-0152
15616449               + Email/Text: PBNCNotifications@peritusservices.com
                                                                                        Jul 02 2021 00:22:00      Kohls/Capital One, Attn: Credit Administrator, Po
                                                                                                                  Box 3043, Milwaukee, WI 53201-3043
15616452               + EDI: MID8.COM
                                                                                        Jul 02 2021 04:08:00      Midland Fund, Attn: Bankruptcy, 350 Camino De
                                                                                                                  La Reine Ste 100, San Diego, CA 92108-3007
15616453               + EDI: NAVIENTFKASMSERV.COM
                                                                                        Jul 02 2021 04:08:00      Navient, Attn: Claims Dept, Po Box 9500,
                                                                                                                  Wilkes-Barr, PA 18773-9500
15616454               + EDI: NFCU.COM
                                                                                        Jul 02 2021 04:08:00      Navy FCU, Attn: Bankruptcy, Po Box 3000,
                                                                                                                  Merrifield, VA 22119-3000
15616455                   Email/Text: IL_VA@mcmcg.com
                                                                                        Jul 02 2021 00:22:00      Peter Heindel, Esquire, 6627 W. Broad St., Suite
                                                                                                                  200, Richmond, VA 23230-0000
15616456                   EDI: PRA.COM
                                                                                        Jul 02 2021 04:08:00      Portfolio Recovery, 120 Corporate Blvd Ste 100,
       Case 21-31027-KLP                     Doc 13 Filed 07/03/21 Entered 07/04/21 00:22:18                                     Desc Imaged
                                                  Certificate of Notice Page 4 of 4
District/off: 0422-7                                                User: admin                                                           Page 2 of 2
Date Rcvd: Jul 01, 2021                                             Form ID: 318                                                        Total Noticed: 30
                                                                                                            Norfolk, VA 23502-0000
15616457                    Email/Text: joey@rmscollect.com
                                                                                    Jul 02 2021 00:24:00    Receivable Management Inc, Bankruptcy
                                                                                                            Dept/Receivables Management S, 7206 Hull Rd
                                                                                                            Ste 211, Richmond, VA 23235-0000
15616458                  + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                    Jul 02 2021 00:26:47    Resurgent Capital Services, Attn: Bankruptcy, Pob
                                                                                                            10497, Greenville, SC 29603-0497
15616462                  + EDI: SECONDROUND.COM
                                                                                    Jul 02 2021 04:08:00    Second Round Sub, LLC, PO Box 41955, Austin,
                                                                                                            TX 78704-0033
15616466                  + EDI: RMSC.COM
                                                                                    Jul 02 2021 04:08:00    Synchrony Bank/Care Credit, Attn: Bankruptcy
                                                                                                            Dept, Po Box 965064, Orlando, FL 32896-5064
15616468                  + EDI: VERIZONCOMB.COM
                                                                                    Jul 02 2021 04:08:00    Verizon Wireless, 500 Technology Drive, Suite
                                                                                                            500, Weldon Springs, MO 63304-2225

TOTAL: 15


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 03, 2021                                            Signature:        /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 30, 2021 at the address(es) listed below:
Name                                Email Address
Bruce E. Robinson
                                    bruce.robinsontr@gmail.com therese.rogerstra@gmail.com;ecf.alert+Robinson@titlexi.com

James E. Kane
                                    on behalf of Debtor Sonya Elizabeth Brooks jkane@kaneandpapa.com
                                    info@kaneandpapa.com,cdiez@kaneandpapa.com,jkrumbein@kaneandpapa.com,awilson@kaneandpapa.com,afisher@kaneandpa
                                    pa.com,sfalkowski@kaneandpapa.com,carolyncrone@icloud.com

John P. Fitzgerald, III
                                    USTPRegion04.RH.ECF@usdoj.gov


TOTAL: 3
